[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                             _________________________                  MAY 15, 2007
                                                                      THOMAS K. KAHN
                                   No. 06-14303                           CLERK
                            __________________________

                        D.C. Docket No. 05-00176-CV-WDO-5

STEVE CANNON, DAWN CANNON, In their
official capacity as Administrators of the Estate of
Josh Cannon,

                                                                 Plaintiffs-Appellants,

                                           versus

JOHN CAREY BITTICK, MATTHEW PRICE,

                                                                 Defendants-Appellees.



                     Appeal from the United States District Court
                         for the Middle District of Georgia


                                      (May 15, 2007)

Before DUBINA and BLACK, Circuit Judges, and LIMBAUGH,* District Judge.

PER CURIAM:

      *Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of
 Missouri, sitting by designation.
      Steve and Dawn Cannon, as surviving parents of Josh Cannon, and as

executors of Josh’s estate brought suit against Monroe County, Georgia Sheriff

John Carey Bittick and Deputy Sheriff Matthew Price, alleging a Fourth

Amendment violation by the use of excessive force which resulted in Josh’s death

while he was in the custody of the Sheriff. This is an appeal from the district

court’s grant of summary judgment in favor of the Sheriff and his deputy.

      The issues presented on appeal are (1) whether the district court erred in

finding Price’s actions were “objectively reasonable” under the circumstances and

no Fourth Amendment violation occurred; and (2) whether the district court erred

in finding that since Price did not commit a constitutional violation, there was no

viable § 1983 claim against Sheriff Bittick for failure to train.

      We review the district court’s grant of summary judgment de novo, applying

the same legal standards as the district court. McCormick v. City of Fort

Lauderdale, 333 F.3d 1234, 1242-43 (11th Cir. 2003). Summary judgment is

appropriate if the evidence establishes “no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law.” Fed.R.Civ.P.

56(c); McCormick, 333 F.3d at 1243. The evidence, and all reasonable inferences,

must be viewed in the light most favorable to the non-movants, here Steve and

Dawn Cannon. McCormick, 333 F.3d at 1243.

                                           2
      This is a most unfortunate and tragic case, yet after reviewing the record,

reading the parties’ briefs and having the benefit of oral argument, we conclude

that there is no merit to any of the arguments made by the Cannons in this appeal.

Accordingly, we affirm the district court’s grant of summary judgment on all of

Cannons’ claims.

      AFFIRMED.




                                         3